PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/426,360
Filing Date: 30 May 2019
Appellant(s): VAKHUTINSKY et al.



__________________
Barry Goldsmith (Reg. No. 39,690)
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief (“Appeal”) filed 26 February 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 September 2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
B. Appellant argues “Examiner merely cites the entirety of claim 1, then alleges that “The claim features in italics above as drafted, under its broadest reasonable interpretation, are mathematical concepts, mental processes and/or certain methods of organizing human activity performed by generic computer components.” See September 28, 2021 Office Action, p. 5. The Examiner fails to provide any analysis of why the claims fall into any of these three categories, or even choose one of the categories that the claims fall into. Instead, it is clear that the claims are not mathematical concepts because they do not recite any mathematical formulas in the independent claims. Further, the claims do not recite mental processes because it is not possible to, among other limitations, construct “a bi-partite graph corresponding to each warehouse to price zone allocation, each bi-partite graph having a link weight equal to the marginal profit” in the human mind.” (Brief: pg. 5).
First, it is encouraged that the Appellant do a full reading of the September 28, 2021 Office Action (“Office Action”), because while Examiner does list the full claim to distinguish what is being viewed as the abstract ideas (italicized) vs. additional elements, and does state that each category is represented, Examiner then goes into detail as to specifically which claim features represent which abstract idea category (see Office Action pgs. 6-7). It is there which Examiner explains that ALL the claim features “encompasses certain methods of organizing human activity.  If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.” (Office Action: pg. 6, emphasis added). 
Examiner then explains how other specific claim features could further be interpreted to encompass a mental process and mathematical concept in addition to encompassing certain methods of organizing human activity (see Office Action pg. 7).
Instead of arguing how the claim features do not encompass certain methods of organizing human activity, for example, Appellant has instead stated Examiner never distinguished which features encompass which category, which Examiner, given the above, disagrees, so therefore Appellant’s argument is found to be unpersuasive.
C. Appellant argues “electronically signaling a feed dispenser to dispense items is no different than generating an electronic order that causes the movement of inventory as recited in the amended claims” (Brief: pg. 8).
As mentioned in the Office Action, Appellant continues to make arguments with regards to Example 45, claim 2 which sends a signal which ‘controls’ (or is capable of controlling as defined in the Specification) the injection molding apparatus to perform the cited steps, which is why it adds a meaningful limitation. The background provided for Example 45, claim 2 in the “Appendix 1 to the October 2019 Update: Subject Matter Eligibility” (“Appendix”) describes that the ‘apparatus’ (which is the actual system and not just connected to the system) actually does the opening and ejecting. The same applies to claim 4 of Example 45 in the Appendix. 
Examiner disagrees that generating the electronic order is similar to the feed dispenser example, and therefore does not recited additional elements that integrate the judicial exception into a practical application. 
D. Appellant argues under “the Federal Circuit's April 2020 Uniloc v. LG ruling, the court said precedent made clear that "software can make patent-eligible improvements to computer technology" and said related claims were also patentable if they covered "non-abstract improvements" to the functionality of a computer or network itself.” (Brief: pg. 9). However, Examiner does not agree the recited claim features are “non-abstract improvement”. Each of the additional elements (i.e. “a transportation mechanism”, “a processor”, and “an inventory management system”) whether individually or in combination are no more than generic computer components, and do not represent any computer functions beyond what processors typically perform and therefore do not provide significantly more, i.e., an inventive concept, to the claim. 
Alice, 134 S. Ct. at 2350 ("Neither stating an abstract idea while adding the words 'apply it,' nor limiting the use of an abstract idea to a particular technological environment, is enough for patent eligibility." (internal quotation marks omitted) (quoting Mayo,132 S. Ct. at 1294; Bilski, 561 U.S. at 610-611). Simply utilizing a generic wireless networked computer system to retrieve, send, or display information and to perform conventional inventory calculations faster and more efficiently is not enough to transform a patent ineligible claim into a patent-eligible invention. See Bancorp Servs. LLC v. Sun Life Assurance Co. of Canada, 687 F.3d 1266, 1279 (Fed. Cir. 2012) (finding a claim not patent-eligible when “the computer simply performs more efficiently what could otherwise be accomplished manually”); SiRF Tech., Inc. v. Int' l Trade Comm' n, 601 F.3d 1319, 1333 (Fed. Cir. 2010) (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly . . . .”). Nearly every computer has the capability of performing the basic calculation, storage, and transmission functions. See Alice, 134 S. Ct. at 2360. At most, the computer implementation involved in the claims at issue here is an attempt to limit use of the abstract concept to a particular technological environment. That, however, is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention. See id. at 2358; Mayo, 132 S. Ct. at 1294; Bilski, 561 U.S. at 610–11; Diamond v. Diehr, 450 U.S. 175, 191 (1981).

E. Appellant argues “no evidence has been provided by the Examiner beyond citing generic components of “a transportation mechanism” “a processor” and “a storage device.”” (Brief: pg. 11).  The Berkheimer memo requires Examiner provide evidence of non-conventionality of the “additional elements”, not ALL the claim features. Examiner did recite ¶ 0022 of Appellant's own Specification (Office Action, pg. 12) which states that the processor may be a general purpose processor. Further, it is the combination of 'additional' elements which is required by Berkheimer, which in claim 1, there isn't even a combination. Examiner disagrees that the software elements which recite the abstract ideas are to be treated as ‘additional elements’. The recited 'transportation mechanism' is not even electronically connected to the system, method or medium (but rather driven most likely by a driver), and the only ‘additional’ element is the processor which could be part of the inventory management system. Therefore, Examiner respectfully disagrees with Appellant’s arguments and maintains the rejection under 35 USC 101 of claims 1-20.
F. Appellant argues the “ultimate inquiry is whether the claim preempts an abstract idea” (Brief: pg. 12). Although "preemption may signal patent ineligible matter, the absence of complete preemption does not demonstrate patent eligibility." Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed.Cir. 2015).


Respectfully submitted,
/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
Conferees:
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627      

/Melanie Weinhardt/
RQAS, OPQA


                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.